COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

Cause number:             01-14-00373-CR
Style:                    Adrian Simon v. State of Texas
Date motions filed*:      August 20, 2014
Type of motions:          Motions to Substitute Counsel and for Extension of Time to File Brief
Parties filing motions: Appellant
Document to be filed:     Appellant’s Brief

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                   July 23, 2014
       Number of extensions granted:             0        Current Due date: July 23, 2014
       Date Requested:                      September 19, 2014

Ordered that motions are:
       Granted
               If document is to be filed, document due: September 19, 2014
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          The motion to substitute counsel pursuant to Texas Rule of Appellate Procedure
          6.5(d) as currently filed is denied and is construed as a notice of appearance. The
          Clerk of this Court is directed to note on the docket Angela Cameron’s
          appearance as lead counsel of record for appellant. See TEX. R. APP. P. 6.2. If
          counsel Franklin Bynum requests withdrawal, he must file a motion to withdraw
          that complies with Texas Rule of Appellate Procedure 6.5. Appellant’s motion
          for extension of time to file appellant’s brief is granted until September 19, 2014.

Judge’s signature: /s/ Evelyn V. Keyes
                   
Panel consists of ____________________________________________
Date: August 26, 2014
November 7, 2008 Revision